UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 27, 2012 U.S. CONCRETE, INC. (Exact name of registrant as specified in its charter) Delaware 001-34530 76-0586680 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2925 Briarpark, Suite 1050 Houston, Texas77042 (Address of principal executive offices, including ZIP code) (713) 499-6200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On March 27, 2012, James C. Lewis, Senior Vice President and Chief Financial Officer of U.S. Concrete, Inc. (the “Company”), informed the Company that he will be resigning his position, for personal reasons, effective April 26, 2012. As a result of this resignation, Mr. Lewis will not be eligible to receive severance payments pursuant to Section 1.2(a)(ii) of his Executive Severance Agreement, dated October 1, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. CONCRETE, INC. Date: March 28, 2012 By: /s/ William J. Sandbrook William J. Sandbrook President and Chief Executive Officer
